DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is amended.
Claims 1-11 are examined on the merits.
Response to Arguments
Applicant's arguments with regard to art rejection filed 08/14/2019 have been fully considered but they are not persuasive:
Based on Applicant’s arguments, as per Remarks pages 6 through 8, the rejection of claims 1-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs is withdrawn.
However, the objection to Drawings is maintained, since the drawings must show every feature of the invention specified in the claims.
With respect to claim 1, Applicants argue that the rejection is improper because the reference of Locke does not disclose the reduced pressure source forming a sealed space.
However, it is clearly depicted on Locke’s fig. 1 that the reduced pressure source 132 forms sealed space. Therefore, the rejection is deemed to be proper.
Applicants further argue that the rejection is improper because the reference of Locke does not disclose the first flow path and the second flow path.

Applicants further argue that the rejection is improper because the reference of Locke does not disclose the second flow path (exhaust flow path) formed by a hydrophilic polymer but instead discloses the first flow path (entrance flow path) formed by the hydrophilic polymer.
However, Locke discloses the flow path formed by a hydrophobic polymer (page 4, [0040], line 5) and thus motivates to place the hydrophobic filter at any place where filtering a liquid is required. See obviousness rejection statement below.
With respect to dependent claims 2-10, Applicant’s arguments are substantially identical to arguments discussed above.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first flow path” and a “second flow path” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 2010/0121286 Al).
Regarding claim 1, Locke discloses a reduced-pressure source (page 3, [0032], line 9) for use with a reduced-pressure system (Abstract, line 1) to treat a tissue site, the reduced-pressure source comprising: a pump housing A (fig. 1) forming a sealed space inherently having a first flow path and a second flow path, since any pump comprises an inlet and an outlet; and a vacuum pump disposed within the sealed space, the vacuum pump 132 (page 3, [0038], lines 1-8; fig. 1) having a first port in fluid communication with the first flow path and a second portal in fluid communication with the second flow path in order to provide operability of the pump, since any pump is a reversable machine having an entrance and an exit.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Locke does not expressly disclose the pump, wherein the second flow path is formed by a hydrophobic polymer permitting gas to exit from the sealed space, but motivates to do so by disclosing the first flow path formed by a hydrophobic polymer (page 4, [0040], line 5).
Since shifting the position of the hydrophobic filter would not have modified the operation of the device, it would have been obvious to one having ordinary skill in the art at the time the invention was made to shift the hydrophobic filter at any location where filtering liquid is required, as motivated by Locke (page 4, [0040], line 5, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (MPEP 2144.04 (VI-C)). – Corrected.

Regarding claim 11, Locke discloses the apparatus, wherein the first flow path is configured to permit a fluid to enter the first flow path from outside the sealed space, since the fluid enters the canister (page 4, [0040], line 4).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 8,702,665) in view of Thombre (US 5,431,921).
Locke discloses the invention discussed above but does not expressly disclose the reduced-pressure source, wherein the hydrophobic polymer comprises a hydrophobic sintered polymer.
Thombre teaches that it is known to make a hydrophobic membrane from the sintered polymer (Abstract, lines 5-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the hydrophobic membrane of Locke from the sintered polymer, as taught by Locke in order to simplify the apparatus by employing material conventionally known in the art.
  Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 8,702,665) in view of Ferrar et al. (EP 0 742 305 A1).
Locke discloses the invention discussed above but does not expressly disclose the reduced-pressure source, wherein the hydrophobic polymer comprises a hydrophobic spun-bonded material.
Ferrar teaches that it is known to make hydrophobic polymer comprising a spun bonded material and porous fibers, as required by claim 4, (Abstract, 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the hydrophobic membrane of Locke from the spun bonded polymer, as taught by Ferrar in order to simplify the apparatus by employing material conventionally known in the art.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 8,702,665) in view of Uchida et al. (US 8,080,704).
Locke discloses the invention discussed above but does not expressly disclose the reduced-pressure source comprising a liquid-sensitive dye associated with the hydrophobic polymer and configured to change colors upon becoming wet. 
Uchida teaches that it is known to use a wetness indicator changing color in presence of liquid and inherently comprising a liquid-sensitive dye (Abstract, lines 1-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the apparatus of Locke with the wetness indicator, as taught by Uchida in order to provide signal of wetness, as directed by Uchida (col. 1, lines 15-16).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 8,702,665) in view of Hartwell (US 2015/022423).
Locke discloses the invention discussed above but does not expressly disclose the apparatus, wherein the hydrophobic polymer comprises an entirety of the pump housing.


    PNG
    media_image2.png
    224
    523
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the hydrophobic polymer of Locke/ Thombre in the form of vent panel, as taught by Hartwell in order to provide exhausting gas from the pump, as motivated by Hartwell (page 2, [0025]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 8,702,665) in view of Thombre (US 5,431,921), and further in view of Hartwell (US 2015/022423).
Locke in view of Thombre disclose the invention discussed above, as applied to claim 2, but do not expressly disclose the pump housing, wherein the hydrophobic polymer is in a form of a vent panel on the pump housing.
Hartwell teaches a wound treatment apparatus (Abstract, lines 1-3), wherein the hydrophobic polymer is in the form of the vent panel on the pump housing (page 5, claim 32).
.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 8,702,665) in view of Schmidt (EP80105529A; English translate), and further in view of Haggstrom et al. (US 8,829.263).
Locke discloses the invention discussed above but does not expressly disclose the reduced-pressure source, wherein hydrophobic polymer is in a form of a dressing covering.
Schmidt teaches that it is known to use hydrophobic material in a form of a dressing covering (Abstract, lines 1-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the dressing cover of Locke from the hydrophobic material, as taught by Schmidt in order to positive influence on the healing process, as motivated by Schmidt ([0003]).
Locke in view of Schmidt do not expressly disclose the apparatus, wherein the pump is disposed under the dressing covering.
Haggstrom teaches that it is known to position the pump 108 (col. 3, lines 36-37; fig. 2) under the covering 110 (col. 3, line 37; fig. 2).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the pump in the apparatus of Locke/ Schmidt under the dressing covering, as taught by Haggstrom in order to make the apparatus portable, as motivated by Haggstrom (see fig. 2).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. (US 8,702,665) in view of Morman et al. (WO 2004/058316 A2).
Locke discloses the invention discussed above but does not expressly disclose the reduced-pressure source, wherein the hydrophobic polymer comprises an odor-absorbing material.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the hydrophobic membrane of Locke with the odor-absorbing material, as taught by Morman in to absorb odors, as directed by Morman (page 11, lines 18-20).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781